ORDER OF SUSPENSION UPON CONVICTION
The Indiana Supreme Court Disciplinary Commission has filed a Notice of Conviction and Request for Suspension in this case, pursuant to Indiana Admission and Discipline Rule 28, Section 10(e).
This Court, being duly advised, now finds that, on May 11, 1994, the respondent was convicted of possession of cocaine, a crime punishable as a felony under the laws of the state of Indiana, in Marion Superior Court 4, Criminal Division, cause number 49G04 9309-CF-118733. This Court finds further that, pursuant to Ind. Admission and Discipline Rule 28(11)(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceedings.
IT IS, THEREFORE, ORDERED that the respondent, William P. Headlee, is suspended from the practice of law effective thirty (80) days from the date of this Order. Pursuant to Admis.Disce.R. 28(11)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency which establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Admis.Disc.R. 23(8)(d).
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.
ORDER MODIFYING ORDER OF SUSPENSION UPON CONVICTION
(Nov. 21, 1995)
By Order issued September 26, 1995, this Court suspended the respondent, William P. Headlee, upon the Indiana Supreme Court Disciplinary Commission's Notice of Conviction and Request for Suspension. Pursuant to that Order, the respondent's suspension from the practice of law was effective October 26, 1995. Thereafter, due to a delay in receiving notification of that Order, respondent requested that this Court modify such Order to allow the respondent sufficient time to wind down his practice and to comply with the provisions of Ind.Admission and Discipline Rule 28, Section 26(b).
And this Court, being duly advised, now finds that the respondent should be given an additional period during which to wind down his practice and to comply with Ad-mis.Disc.R. 28(26)(b). Accordingly, we grant his request to modify this Court's September 26, 1995 Order of Suspension Upon Conviction.
IT IS, THEREFORE, ORDERED that the effective date of the respondent's suspension be extended to Tuesday, December 5, 1995. Thereafter, the respondent shall be suspended from the practice of law pending further order of this Court or final determination of any pending disciplinary proceedings, pursuant to this Court's September 26, 1995 Order of Suspension Upon Conviction.
The Clerk of this Court is directed to forward notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Admis.Dise.R. 28(8)(d).
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
Dickson, J., dissents.